Motion Granted, Opinion and Judgment filed January 24, 2019 Withdrawn,
Joint Motion to Dismiss Granted, Appeal Dismissed and        Corrected
Memorandum Opinion filed February 21, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00972-CV


       MARIA H. MARTINEZ AND ANGEL MARTINEZ, Appellants

                                         V.

                     VICENTE LOPEZ RAMIREZ, Appellee

                     On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-50691


    CORRECTED MEMORANDUM                                      OPINION

      We withdraw our opinion issued January 24, 2019, vacate our previous
judgment, and issue this corrected opinion and judgment.

      This is an appeal from a judgment signed April 12, 2017. On August 31, 2018,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM
Panel consists of Justices Wise, Zimmerer, and Spain.